Supreme Court of Florida
                            FRIDAY, MARCH 20, 2020

                                                             CASE NO.: SC20-392

IN RE: COVID-19 EMERGENCY MEASURES RELATING TO THE RULES
REGULATING THE FLORIDA BAR


      In light of the ongoing public health emergency caused by the Coronavirus

Disease 2019 (COVID-19) pandemic, the Court has determined that certain

requirements under the Rules Regulating the Florida Bar that govern attorney

discipline, the unauthorized practice of law, and lawyer advertisements should be

temporarily suspended.


      Accordingly, at the request of The Florida Bar and pursuant to the Court’s

authority under article V, section 15 of the Florida Constitution:


      IT IS ORDERED that, effective immediately upon the release of this order,

the following provisions of the Rules Regulating the Florida Bar are suspended,

until further order of the Court:


      1. All time periods and deadlines in Chapter 3 (Rules of Discipline) of the

Rules Regulating the Florida Bar for all Florida Bar discipline cases.
CASE NO.: SC20-392
Page Two


      2. All time periods and deadlines in Chapter 10 (Rules Governing the

Investigation and Prosecution of the Unlicensed Practice of Law) of the Rules

Regulating the Florida Bar for all unlicensed practice of law cases.


      3. The filing and evaluation requirements for lawyer advertisements under

Rule Regulating the Florida Bar 4-7.19 (Evaluation of Advertisements).


CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE MEASURES.

A True Copy
Test:




so
Served:

JOSHUA E. DOYLE
JAMES T. ALMON
MICHELE A. GAVAGNI
ELIZABETH CLARK TARBERT